internal_revenue_service number release date index number ----------------------------------- --------------------------- ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-107396-06 date date --------------------------------------------------- ------------------------------------ ----------------------------------- --------------------------------------------------------------- ------------------------- ------------------------------------- --------------------------------------------------------------- taxpayer insurance_trust --------------------------------------------------------------------------------------------------------------- date education trust son’s trust --------------------------------------------------------------------------------------------------------------- daughter’s trust irrevocable_trust dear ------------------ this responds to your representative’s letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make elections under sec_2632 and to make allocations of your generation-skipping_transfer gst tax exemption facts the information submitted states that on date taxpayer created the insurance_trust taxpayer made transfers to the insurance_trust in ------- through ------- under the terms of the insurance_trust there is a possibility that a gst may occur and it is considered a gst_trust within the meaning of sec_2632 taxpayer did not intend to allocate any gst_exemption to the transfers to the insurance_trust taxpayer’s tax advisor prepared form sec_709 united_states gift and generation- skipping transfer_tax return for ------- and ------- reporting the transfers to the insurance_trust and making no affirmative allocation of taxpayer’s gst_exemption to the transfers however in preparing the form_709 for ------- taxpayer’s tax advisor inadvertently failed to elect under sec_2632 to have the automatic allocation rules in plr-107396-06 sec_2632 not apply to the transfer to the insurance_trust in addition taxpayer’s tax advisor inadvertently failed to prepare and advise taxpayer to file form sec_709 for ------- through ------ so the election under sec_2632 was not made with respect to the transfers made in those years with respect to the insurance_trust taxpayer now requests an extension of time under sec_2642 and sec_301_9100-3 to make elections under sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to the transfers to the insurance_trust in ------- through ------- in addition taxpayer created four separate irrevocable trusts in ------- namely the education trust the irrevocable_trust the son’s trust and the daughter’s trust taxpayer made transfers to each of the trusts in ------- through ------- under the provisions of the education trust and the irrevocable_trust there is a possibility that a gst may occur and both are considered gst trusts within the meaning of sec_2632 under the provisions of the son’s trust and the daughter’s trust there is a possibility that a gst may occur however the trusts do not meet the definition of a gst_trust within the meaning of sec_2632 taxpayer intended to allocate gst_exemption to the transfers to the education trust the son’s trust and the daughter’s trust taxpayer did not intend to allocate gst_exemption to the transfers to the irrevocable_trust taxpayer’s tax advisor inadvertently failed to prepare and advise taxpayer to file form sec_709 for ------- through --------in order i to elect under sec_2632 to have the automatic allocation rules contained in sec_2632 not apply with respect to the transfers to the irrevocable_trust made in those years and ii to allocate taxpayer’s gst_exemption to the transfers made to the son’s trust and the daughter’s trust in those years because education trust was a gst_trust within the meaning of sec_2632 gst_exemption was automatically allocated to the transfers made to this trust in --------through ------- with respect to the irrevocable_trust the son’s trust and the daughter’s trust taxpayer now requests an extension of time under sec_2642 and sec_301_9100-3 to i make elections under sec_2632 to have the automatic allocation rules contained in sec_2632 not apply to the transfers to the irrevocable_trust in ------- ------ and ------- and ii make allocations of taxpayer’s gst_exemption to the transfers to the son’s trust and the daughter’s trust in ------- ------- and ------- taxpayer requests that such allocations will be based on the value of the property transferred to the son’s trust and the daughter’s trust on each date of transfer law analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-107396-06 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 is effective for transfers subject_to chapter or made after date see p l sec_561 sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter to a gst_trust sec_2632 provides in part that a the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust instrument provides that more than percent of the trust corpus must be distributed to or may be withdrawn by one or more individuals who are non-skip persons i before the date that the individual attains age ii on or before one or more dates specified in the trust instrument that will occur before the date that such individual attains age or iii upon the occurrence of an event that in accordance with regulations prescribed by the secretary may reasonably be expected to occur before the date that such individual attains age sec_2632 provides that an individual may elect to have sec_2632 not apply to an indirect_skip such an election shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made or deemed to have been made pursuant to sec_2632 or on such later date or dates as may be prescribed by the secretary sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for plr-107396-06 requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election plr-107396-06 we conclude based on the facts submitted and the representations made that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an election under sec_2632 to have the automatic allocation rules contained in sec_2632 not apply with respect to taxpayer’s transfers to the insurance_trust in --------through --------and to the irrevocable_trust in --------through ------- for the transfer to the insurance_trust in -- ------- the election under sec_2632 should be made on a supplemental form_709 and for the transfers to the insurance_trust and the irrevocable_trust in --------through -- ------- the elections should be made on original form sec_709 in addition taxpayer is granted an extension of time of days from the date of this letter to allocate gst_exemption to the transfers to the son’s trust and the daughter’s trust in --------through - ------- the allocation of taxpayer’s gst_exemption will be effective as of the date of the transfers and the value of the transfers for gift_tax purposes will be used in determining the amount of gst_exemption to be allocated the allocations of gst_exemption to the transfers to the son’s trust and the daughter’s trust in --------through - --------also should be made on form sec_709 each form_709 with any elections made under sec_2632 and any gst_exemption allocated should be filed with the cincinnati service_center at internal_revenue_service cincinnati service_center - stop cincinnati oh copies of this letter should be attached to each form_709 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosure
